Exhibit 10.1

ELEVENTH AMENDMENT

 

THIS ELEVENTH AMENDMENT (the "Amendment") is made and entered into as of January
31, 2017], by and between LJ GATEWAY OFFICE LLC, a Delaware limited liability
company (“Landlord”), and NEOTHETICS, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.

Landlord (as successor in interest to California Diversified LLC, a Delaware
limited liability company and as successor in interest to WW&LJ Gateways, LTD.,
a California limited partnership) and Tenant (formerly known as Lithera, Inc., a
Delaware corporation and Lipothera, Inc., a Delaware corporation) are parties to
that certain lease dated July 3, 2008, which lease has been previously amended
by a First Amendment dated February 6, 2009, a Second Amendment dated February
16, 2010, a Third Amendment dated February 1, 2011, a Fourth Amendment dated
April 20, 2011, a Fifth Amendment dated April 10, 2012, a Sixth Amendment dated
October 31, 2012, a Seventh Amendment dated April 30, 2013, an Eighth Amendment
dated November 8, 2013, a Ninth Amendment dated April 21, 2014 and a Tenth
Amendment dated January 20, 2015 (collectively, the "Lease").  Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
11,107 rentable square feet (the “Original Premises”) described as Suite No. 270
on the 2nd floor of the building located at 9171 Towne Centre Drive, San Diego,
California (the "Building").

 

B.

Tenant has requested that additional space containing approximately 3,580
rentable square feet described as Suite No. 250 on the 2nd floor of the Building
shown on Exhibit A hereto (the “Suite 250 Expansion Space”) be added to the
Original Premises and that the Lease be appropriately amended and Landlord is
willing to do the same on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.

Expansion and Effective Date.  

 

 

A.

The Term for the Suite 250 Expansion Space shall commence (“Suite 250 Expansion
Effective Date”) on the earlier of (a) the date the Suite 250 Expansion Space is
deemed ready for occupancy pursuant to Section I.B below, or (b) the date Tenant
commences its business activities within the Suite 250 Expansion Space, and
shall expire on December 31, 2017 (the “Suite 250 Expiration Date”). The Suite
250 Expansion Effective Date is estimated to be February 15, 2017 (“Suite 250
Estimated Expansion Effective Date”).  Promptly following request by Landlord,
the parties shall memorialize on a form provided by Landlord (the "Suite 250
Expansion Effective Date Memorandum") the actual Suite 250 Expansion Effective
Date; should Tenant fail to execute and return the Suite 250 Expansion Effective
Date Memorandum to Landlord within 5 business days (or provide specific written
objections thereto within that period), then Landlord's determination of the
Suite 250 Expansion Effective Date as set forth in the Suite 250 Expansion
Effective Date Memorandum shall be conclusive.  Effective as of the Suite 250
Expansion Effective Date, the Premises, as defined in the Lease, shall be
increased from 11,107 rentable square feet to 14,687 rentable square feet by the
addition of the Suite 250 Expansion Space.

 

 

B.

If Landlord, for any reason whatsoever, cannot deliver possession of Suite 250
Expansion Space to Tenant on or before the Suite 250 Expansion Effective Date
set forth in Section I.A above, this Amendment shall not be void or voidable nor
shall Landlord be liable to Tenant for any resulting loss or damage. However,
Tenant shall not be liable for any rent for the Suite 250 Expansion Space and
the Suite 250 Expansion Effective Date shall not occur until Landlord delivers
possession of the Suite 250 Expansion Space and the Suite 250 Expansion Space is
in fact ready for occupancy as defined below, except that if Landlord’s failure
to so deliver possession is attributable to any action or inaction by Tenant,
then the Suite 250 Expansion Space shall be deemed ready for occupancy, and
Landlord shall be entitled to full performance by Tenant (including the payment
of rent), as of the date Landlord would have been able to deliver the Suite 250
Expansion Space to Tenant but for Tenant’s delay(s).  Subject to the foregoing,
the Suite 250 Expansion Space shall be deemed ready for occupancy if and when
Landlord, to the extent applicable, (a) has put into operation all building
services essential for the use of the Suite 250 Expansion Space by Tenant, (b)
has provided reasonable access to the Suite 250 Expansion Space for Tenant so
that it may be used without unnecessary interference, (c) has substantially
completed all the work required to be done by Landlord in this Amendment, and
(d) has obtained requisite governmental approvals to Tenant’s occupancy.  

IOPLEGAL-4-44 - Lease 214908, Amendment 246209 - 0.2

 

1

--------------------------------------------------------------------------------

Exhibit 10.1

 

II.

Basic Rent.  In addition to Tenant’s obligation to pay Basic Rent for the
Original Premises, Tenant shall pay Landlord Basic Rent for the Suite 250
Expansion Space as follows:

 

Months of Term

or Period

Monthly Rate Per

Square Foot

Monthly Basic Rent

Suite 250 Expansion Effective Date to 12/31/17

$2.85

$10,203.00

 

All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

III.

Building Costs and Property Taxes.  Effective as of the Suite 250 Expansion
Effective Date, Item 7 of Article I (Basic Lease Provisions) of the Lease shall
be amended to add the following for the Suite 250 Expansion Space:

 

“7.   Property Tax Base:  The Property Taxes per rentable square foot incurred
by Landlord and attributable to the twelve month period ending June 30, 2017
(the “Base Year”).

 

Building Cost Base:  The Building Costs per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2017.

 

Expense Recovery Period:  Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.”

 

IV.

Additional Security Deposit.  No additional security deposit shall be required
in connection with this Amendment.

 

V.

Improvements to Expansion Space.

 

 

A.

Condition of Suite 250 Expansion Space.  Tenant has inspected the Suite 250
Expansion Space and agrees to accept the same "as is" without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Amendment.

 

Landlord warrants to Tenant that the fire sprinkler system, lighting, heating,
ventilation and air conditioning systems and electrical systems serving the
Suite 250 Expansion Space shall be in good operating condition as of the day the
Suite 250 Expansion Space is delivered to Tenant.

 

 

B.

Alterations.  Any construction, alterations or improvements to the Suite 250
Expansion Space shall be performed by Tenant at its sole cost and expense using
contractors selected by Tenant and approved by Landlord and shall be governed in
all respects by the provisions of Section 7.3 of the Lease.

 

VI.

Parking.  Notwithstanding any contrary provision in Exhibit C to the Lease,
“Parking,” effective as of the Suite 250 Expansion Effective Date, Landlord
shall lease to Tenant, and Tenant shall lease from Landlord, a minimum of 9, but
no more than 12 additional unreserved parking passes with respect to the Suite
250 Expansion Space at the rate of $45.00 per pass utilized, per month through
the Suite 250 Expiration Date.  Thereafter, the parking charge shall be at
Landlord’s scheduled parking rates from time to time.

 

VII.

SDN List.  Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC).  In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

VIII.GENERAL.

 

 

A.

Effect of Amendments.  The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.

 

 

B.

Entire Agreement.  This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.

 

 

C.

Counterparts; Digital Signatures.  If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment.  In any action or proceeding, any
photographic, photostatic, or other copy of

IOPLEGAL-4-44 - Lease 214908, Amendment 246209 - 0.2

 

2

--------------------------------------------------------------------------------

Exhibit 10.1

 

this Amendment may be introduced into evidence without foundation. The parties
agree to accept a digital image (including but not limited to an image in the
form of a PDF, JPEG, GIF file, or other e-signature) of this Amendment, if
applicable, reflecting the execution of one or both of the parties, as a true
and correct original.

 

 

D.

Defined Terms.  All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

 

E.

Authority.  If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

 

F.

California Certified Access Specialist Inspection.  Pursuant to California Civil
Code § 1938, Landlord hereby states that the Premises have not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52(a)(3)).  Pursuant to Section 1938 of the California Civil Code,
Landlord hereby provides the following notification to Tenant: "A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction related accessibility standards within the
premises."  If Tenant requests to perform a CASp inspection of the Premises,
Tenant shall, at its cost, retain a CASp approved by Landlord (provided that
Landlord may designate the CASp, at Landlord’s option) to perform the inspection
of the Premises at a time agreed upon by the parties.  Tenant shall provide
Landlord with a copy of any report or certificate issued by the CASp (the "CASp
Report") and Tenant shall, at its cost, promptly complete any modifications
necessary to correct violations of construction related accessibility standards
identified in the CASp Report, notwithstanding anything to the contrary in this
Lease.  Tenant agrees to keep the information in the CASp Report confidential
except as necessary for the Tenant to complete such modifications.

 

 

G.

Attorneys' Fees.  The provisions of the Lease respecting payment of attorneys'
fees shall also apply to this Amendment.

 

 

H.

Brokers.  Article XVIII of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) is the agent of Landlord
exclusively and Hughes Marino, Inc. / San Diego (“Tenant’s Broker”) is the agent
of Tenant exclusively.  By the execution of this Amendment, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified
herein, which acknowledgement and confirmation is expressly made for the benefit
of Tenant’s Broker.  By the execution of this Amendment, Landlord and Tenant are
executing the confirmation of the agency relationships set forth herein. The
warranty and indemnity provisions of Article XVIII of the Lease, as amended
hereby, shall be binding and enforceable in connection with the negotiation of
this Amendment.

 

 

I.

Execution of Amendment.  Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

 

J.  

Nondisclosure of Terms. Tenant agrees that neither Tenant nor its agents or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this Amendment or disseminate or distribute any information concerning the
terms, details or conditions hereof to any person, firm or entity without
obtaining the express written consent of Landlord.  




IOPLEGAL-4-44 - Lease 214908, Amendment 246209 - 0.2

 

3

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

TENANT:

 

LJ GATEWAY OFFICE LLC

a Delaware limited liability company

 

 

 

By /s/ Steven M. Case

    Executive Vice President

    Office Properties

EX      E   eWcutor 1 Name]]

[[Executor 1 Title Line 1]]

[[Executor 1 Title Line 2]]

 

 

By /s/ Michael T. Bennett

     Senior Vice President, Operations

     Office Properties [[Executor 2 Signature]]

 

[[Executor 2 Name]]

[[Executor 2 Title Line 1]]

[[Executor 2 Title Line 2]]

 

 

 

 

[[ReviewerInitial1]]

 

NEOTHETICS, INC.

a Delaware corporation

 

 

 

By /s/ Susan A. Knudson [[Tenant 1 Signature]]

    Chief Financial Officer

    (Principal Executive Officer and Principal

        Financial Officer)

Tenant 1 Title]]

 

 

 

By [[Tenant 2 Signature]]

 

Printed Name [[Tenant 2 Name]]

Title [[Tenant 2 Title]]

 

 

 




IOPLEGAL-4-44 - Lease 214908, Amendment 246209 - 0.2

 

4

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

 

 

 

 

 



 

 

[g2017021401135785313512.jpg]

 

 

 

 

 

 

 

 

IOPLEGAL-4-44 - Lease 214908, Amendment 246209 - 0.2

 

5